FILED
                                                                 NOV 09 2016
 1                          NOT FOR PUBLICATION
                                                             SUSAN M. SPRAUL, CLERK
                                                               U.S. BKCY. APP. PANEL
 2                                                             OF THE NINTH CIRCUIT

 3                   UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                             OF THE NINTH CIRCUIT
 5   In re:                        )       BAP No.      CC-16-1121-FMcTa
                                   )
 6   MBE DIGITAL, INC.,            )       Bk. No.      2:12-bk-34701-BR
                                   )
 7                  Debtor.        )
     _____________________________ )
 8                                 )
     ADESORN HEMARATANATORN,       )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )       MEMORANDUM*
11                                 )
     DAVID J. PASTERNAK,           )
12                                 )
                    Appellee.      )
13   ______________________________)
14                   Argued and Submitted on October 21, 2016
                              at Pasadena, California
15
                             Filed – November 9, 2016
16
                  Appeal from the United States Bankruptcy Court
17                    for the Central District of California
18             Honorable Barry Russell, Bankruptcy Judge, Presiding
19   Appearances:      Clark Rivera argued on behalf of Appellant Adesorn
                       Hemaratanatorn; Alan Wayne Forsley of Fredman
20                     Lieberman Pearl LLP argued on behalf of Appellee
                       David J. Pasternak.
21
22   Before: FARIS, McKITTRICK,** and TAYLOR, Bankruptcy Judges.
23
24        *
            This disposition is not appropriate for publication.
25   Although it may be cited for whatever persuasive value it may
     have, see Fed. R. App. P. 32.1, it has no precedential value, see
26   9th Cir. BAP Rule 8024-1.

27        **
            The Honorable Peter C. McKittrick, United States
     Bankruptcy Judge for the District of Oregon, sitting by
28   designation.
 1                              INTRODUCTION
 2        Appellant Adesorn Hemaratanatorn appeals from the bankruptcy
 3   court’s denial of his motion to vacate the California superior
 4   court’s award of fees and costs to appellee David J. Pasternak,
 5   the court-appointed receiver for debtor MBE Digital, Inc.      He
 6   argues, among other things, that the award violated the automatic
 7   stay of § 3621 and intruded upon the bankruptcy court’s exclusive
 8   jurisdiction under §§ 503 and 543.   We disagree; there was no
 9   stay violation because the fees and costs were levied against
10   Mr. Hemaratanatorn and others, not against the debtor or its
11   estate, and the bankruptcy petition did not divest the superior
12   court of jurisdiction over the fee award.    Accordingly, we
13   AFFIRM.
14                           FACTUAL BACKGROUND
15        MBE is a digital printing corporation that was formed by
16   Mr. Hemaratanatorn, Michael Hellyar, and Brian Rayner.    This case
17   arises from the infighting among these three shareholders and
18   others.
19        In 2009, Mr. Hellyar’s wife, Annette Hellyar, filed for
20   divorce.   In the dissolution proceedings, Mrs. Hellyar contended
21   that Mr. Hellyar’s interest in MBE was a community asset.
22   Mr. Hellyar disputed this claim and sought declaratory relief to
23   establish his rights and to determine the rights of Mrs. Hellyar,
24   Mr. Hemaratanatorn, Mr. Rayner, and Mr. Rayner’s girlfriend,
25
26        1
            Unless specified otherwise, all chapter and section
27   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532 and
     all “Rule” references are to the Federal Rules of Bankruptcy
28   Procedure, Rules 1001-9037.

                                      2
 1   Cindy Lujan.
 2        Mr. Hemaratanatorn then alleged that Mrs. Hellyar,
 3   Mr. Rayner, and Ms. Lujan conspired to wrest control of MBE away
 4   from him and Mr. Hellyar and loot the business.   Mr. Hellyar and
 5   Mr. Hemaratanatorn brought a shareholder’s derivative action to
 6   establish their ownership interests in MBE.   They also filed an
 7   ex parte application for the appointment of a receiver.    Although
 8   the superior court was hesitant to appoint a receiver and
 9   suggested less drastic alternatives, in August 2010, it appointed
10   Mr. Pasternak as receiver for MBE.   The superior court ordered
11   that MBE was responsible for payment of Mr. Pasternak’s fees and
12   costs.
13        Initially, Mr. Pasternak was only charged with reviewing
14   MBE’s records.   Then, in December 2010, Mr. Hemaratanatorn filed
15   an ex parte application requesting that Mr. Pasternak be given
16   full powers over MBE.   He alleged that Mrs. Hellyar, Mr. Rayner,
17   and Ms. Lujan had converted MBE’s business to a new company,
18   BMR Digital.
19        The superior court granted Mr. Pasternak full and exclusive
20   power, duty, and authority to administer and manage all of MBE’s
21   business affairs.   Mr. Pasternak was authorized to take
22   possession of MBE’s records, assets, and property.
23        In early 2011, Mr. Pasternak requested that the superior
24   court include BMR in the receivership, alleging that BMR had
25   siphoned off significant funds from MBE and failed to turn over
26   MBE’s records.   The superior court granted the request.
27         Mr. Pasternak reported that MBE owed significant debts,
28   that he had not been able to reduce MBE’s financial obligations,

                                      3
 1   and that he was defending a number of lawsuits against MBE.    By
 2   then, Mr. Pasternak had incurred over $250,000 in unpaid fees and
 3   costs.
 4        In August 2011, Mr. Rayner and Ms. Lujan filed a motion
 5   seeking to terminate the receivership (or, in the alternative, to
 6   direct Mr. Pasternak to file for bankruptcy on behalf of MBE),
 7   arguing that MBE was losing money and incurring debts it could
 8   never satisfy.   Mr. Pasternak and Mr. Hellyar opposed the
 9   motion.2
10        In November 2011, Mr. Rayner and Ms. Lujan again filed a
11   motion to terminate the receivership.    This time, Mr. Pasternak
12   supported termination because he had not received compensation or
13   reimbursement of costs and the matter was a significant strain on
14   his office.   But Mr. Hellyar and Mr. Hemaratanatorn opposed the
15   second motion and asserted that MBE was a profitable and viable
16   company.   The superior court denied the motion to terminate the
17   receivership because it wanted Mr. Pasternak to continue serving
18   as receiver during the upcoming trial.
19        By December 2011, Mr. Pasternak’s fees and costs totaled
20   $417,073.85, and he owed other professionals over $90,000.    He
21   informed the superior court that none of his fees had been paid
22   due to lack of funds in the estate and that he could not
23   “continue to serve in this matter any longer unless the parties
24   provide for the payment of the receivership’s substantial unpaid
25   costs of administration.”   In late December 2011, he informed the
26
          2
27          The state court record does not include a formal ruling on
     the August 2011 request. Presumably, the superior court denied
28   the motion.

                                      4
 1   superior court that he “will ask the court to hold all of the
 2   individual parties jointly and severally responsible for the
 3   unpaid receivership costs of administration.”
 4        After a bifurcated trial on the equitable claims in February
 5   2012, the superior court ordered that, upon payment of $250,000
 6   to Mr. Pasternak, the receivership would terminate and control of
 7   MBE would revert to Mr. Hellyar and Mr. Hemaratanatorn.
 8        In May 2012, Mr. Pasternak informed the superior court that
 9   he had not received the $250,000 payment; and so the receivership
10   continued.
11        On July 18, 2012, MBE, through Mr. Hellyar, filed a
12   voluntary chapter 11 petition without Mr. Pasternak’s knowledge
13   or consent.3    Mr. Pasternak immediately turned over custody,
14   possession, and control of MBE’s business to MBE.
15        In September 2012, Mr. Pasternak filed in the superior court
16   a final report and account and a motion for fees and costs (“Fee
17   Motion”).    He stated that his total unpaid fees and costs
18   exceeded $535,000 and that other professionals’ fees exceeded
19   $90,000.    Mr. Pasternak requested that the superior court hold
20   all individual parties jointly and severally liable for the
21   receivership fees and costs, “because all of them are or claimed
22   to be owners of the receivership business, and this receivership
23   thereby operated that business for their benefit during this
24   receivership.    This request is not a surprise because I have
25   repeatedly stated my intention to make this request in my
26
          3
27          On February 21, 2013, upon motion by the United States
     Trustee, the bankruptcy court converted MBE’s chapter 11 case to
28   one under chapter 7.

                                       5
 1   previously filed and served interim reports.”
 2        Mr. Hellyar and Mr. Hemaratanatorn opposed the final report.
 3   In particular, Mr. Hemaratanatorn proclaimed his innocence and
 4   asserted that Mr. Pasternak’s conduct may have hurt MBE as much
 5   as (or more than) the actions of Mr. Rayner, Ms. Lujan, and
 6   Mrs. Hellyar.
 7        In November 2012, the superior court approved
 8   Mr. Pasternak’s final report and account.    It issued an order
 9   (“Fee Order”) determining that Mr. Hemaratanatorn, Mr. Rayner,
10   Ms. Lujan, Mr. Hellyar, and Mrs. Hellyar were jointly and
11   severally liable for receivership fees and costs totaling
12   $626,244.11.    The superior court also ruled that the individual
13   parties “jointly and severally shall defend and indemnify the
14   Receiver against any claims, demands, debts, etc. which may arise
15   from the receivership.”    The Fee Order discharged Mr. Pasternak
16   and exonerated his bond.
17        In May 2014, the California Court of Appeals upheld the Fee
18   Order.   The appellate court held (among other things) that
19   Mr. Pasternak’s fees were reasonable; there was no
20   misadministration; and Mr. Hemaratanatorn and Mr. Hellyar were
21   jointly and severally liable for the receivership’s fees and
22   costs.
23        On February 9, 2016, about four years after MBE filed for
24   bankruptcy and nearly two years after the California Court of
25   Appeals affirmed the Fee Order, Mr. Hemaratanatorn filed a motion
26   in the bankruptcy court to vacate the superior court’s Fee Order
27   (“Motion to Vacate”).    He argued (among other things) that, at
28   the time MBE filed for bankruptcy in July 2012, “the automatic

                                       6
 1   stay was in place and the state court was divested of
 2   jurisdiction to rule upon the Receiver’s administration of the
 3   estate, discharge, and fees.”
 4        After a hearing, the bankruptcy court denied the Motion to
 5   Vacate.   It held that the Fee Order did not violate the automatic
 6   stay and, as a result, the Fee Order was binding on the
 7   bankruptcy court.
 8        Mr. Hemaratanatorn timely appealed.
 9                                JURISDICTION
10        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
11   §§ 1334 and 157(b)(1) and (2)(A).     We have jurisdiction under
12   28 U.S.C. § 158.
13                                   ISSUES
14        (1) Whether the Fee Order violated the automatic stay.
15        (2) Whether §§ 503 and 543 divested the superior court of
16   jurisdiction to decide the Fee Motion.
17        (3) Whether the Fee Order had preclusive effect.
18                           STANDARDS OF REVIEW
19        We review the bankruptcy court’s conclusions of law de novo
20   and its findings of fact for clear error.     Hansen v. Moore
21   (In re Hansen), 368 B.R. 868, 874 (9th Cir. BAP 2007).     “De novo
22   review requires that we consider a matter anew, as if no decision
23   had been made previously.”    Francis v. Wallace (In re Francis),
24   505 B.R. 914, 917 (9th Cir. BAP 2014) (citation omitted).       A
25   bankruptcy court clearly errs if its findings were illogical,
26   implausible, or “without support in inferences that may be drawn
27   from the facts in the record.”    United States v. Hinkson,
28   585 F.3d 1247, 1262–63 & n.21 (9th Cir. 2009) (en banc).

                                       7
 1        We review de novo the bankruptcy court’s determination as to
 2   whether the automatic stay provisions of section 362 have been
 3   violated.   Palm v. Klapperman (In re Cady), 266 B.R. 172, 178
 4   (9th Cir. BAP 2001), aff’d, 315 F.3d 1121 (9th Cir. 2003)
 5   (citation omitted); Advanced Ribbons & Office Prods., Inc. v.
 6   U.S. Interstate Distrib., Inc. (In re Advanced Ribbons & Office
 7   Prods., Inc.), 125 B.R. 259, 262 (9th Cir. BAP 1991) (the scope
 8   of the automatic stay is “a legal issue which we review de
 9   novo”).
10        Similarly, we review de novo questions of jurisdiction.     See
11   McCowan v. Fraley (In re McCowan), 296 B.R. 1, 2 (9th Cir. BAP
12   2003) (“Whether a court has subject matter jurisdiction is a
13   question of law that we review de novo.”); Odd-Bjorn Huse v.
14   Huse-Sporsem, A.S. (In re Birting Fisheries, Inc.), 300 B.R. 489,
15   497 (9th Cir. BAP 2003) (“Subject matter jurisdiction is a
16   question of law.”).
17        “[T]he availability of issue preclusion is reviewed de
18   novo.”    Lopez v. Emergency Serv. Restoration, Inc. (In re Lopez),
19   367 B.R. 99, 103 (9th Cir. BAP 2007) (citation omitted).
20                                DISCUSSION
21   A.   The Fee Order did not violate the automatic stay.
22        Mr. Hemaratanatorn contends that the Fee Order violated the
23   automatic stay, because the filing of MBE’s bankruptcy petition
24   operated to stay all superior court proceedings, even the
25   superior court’s consideration of the Fee Motion.   We disagree.
26        Mr. Hemaratanatorn argues that the automatic stay precluded
27   a broad range of acts, including the superior court’s decision on
28   the Fee Motion.   He says that § 362(a)(3), which prohibits “any

                                       8
 1   act to obtain possession of property of the estate or of property
 2   from the estate or to exercise control over property of the
 3   estate” precluded the superior court from entering the Fee Order.
 4        Mr. Hemaratanatorn misapprehends the nature of the automatic
 5   stay, or the scope of the Fee Order, or both.   The Fee Order was
 6   not directed toward MBE or its estate, but rather toward the
 7   individual shareholders and others.   In other words, the Fee
 8   Order did not concern “the property of the estate.”
 9        It is well settled that the automatic stay is applicable
10   only to the debtor and the estate and does not protect
11   nondebtors.
12        [S]ection 362(a) does not stay actions against
          guarantors, sureties, corporate affiliates, or other
13        non-debtor parties liable on the debts of the
          debtor. . . . Similarly, the automatic stay does not
14        protect the property of parties such as officers of the
          debtor, even if the property in question is stock in
15        the debtor corporation, and even if that stock has been
          pledged as security for the debtor’s liability.
16
17   Boucher v. Shaw, 572 F.3d 1087, 1092-93 (9th Cir. 2009) (internal
18   citations and quotation marks omitted); see Solidus Networks,
19   Inc. v. Excel Innovations, Inc. (In re Excel Innovations, Inc.),
20   502 F.3d 1086, 1095 (9th Cir. 2007) (“we have consistently held
21   that the automatic stay does not apply to suits against
22   non-debtors”); In re Advanced Ribbons & Office Prod., Inc.,
23   125 B.R. at 263 (“The automatic stay of section 362(a) protects
24   only the debtor, property of the debtor or property of the
25   estate.   It does not protect non-debtor parties or their
26   property.”).
27        Put simply, Mr. Hemaratanatorn’s position rests on a false
28   premise: that the automatic stay applies to any action relating

                                      9
 1   in any way to the debtor.   However, the automatic stay is not so
 2   broad and is limited to the situations enumerated in § 362(a).
 3   In this case, the Fee Order did not concern “the property of the
 4   estate” and did not affect MBE’s bankruptcy estate.    There was no
 5   violation of the automatic stay.4
 6        Mr. Hemaratanatorn argues that the Fee Order impacted the
 7   property of MBE’s bankruptcy estate because it “operates to
 8   deprive the Debtor of any choses in action arising from Receiver
 9   misconduct, and such choses in action are, legally and
10   undeniably, property of the bankruptcy estate.”   He also contends
11   that the superior court, “by imposing a huge derivative liability
12   on MBE’s shareholders, at the same time created an enormous
13   indemnity liability on the part of MBE towards those
14   shareholders, and this sort of action readily predicts to
15   complicate the Debtor’s prospects for emerging from bankruptcy.”
16        But, as Mr. Pasternak’s counsel agreed at oral argument, the
17   Fee Order is not binding on the bankruptcy trustee and does not
18   affect the estate’s rights.   Whatever surcharge rights exist
19
          4
20          We have recognized that the bankruptcy court may extend
     the automatic stay to nondebtors under the “unusual
21   circumstances” doctrine, where the interests of the debtor and
     the nondebtor are inextricably interwoven. In re Ripon Self
22
     Storage, LLC, BAP No. EC-10-1325-HKiD, 2011 WL 3300087, at *6
23   (9th Cir. BAP Apr. 1, 2011). However, this “extension” is really
     “an injunction issued by the bankruptcy court after a hearing
24   where it is established that unusual circumstances are needed to
     protect the administration of the bankruptcy estate. Thus, any
25   extension of the automatic stay to nondebtors does not occur
26   automatically but requires the filing of an adversary proceeding
     requesting the bankruptcy court to act under § 105(a).” Id.
27   (citations omitted). The bankruptcy court did not extend the
     protections of the automatic stay to any of the nondebtors, and
28   Mr. Hemaratanatorn did not appeal on this basis.

                                     10
 1   under § 543(c)(3) are still available to the estate.   See
 2   § 543(c)(3) (after notice and a hearing, the court shall
 3   “surcharge such custodian . . . for any improper or excessive
 4   disbursement . . . .”).   The Fee Order imposed significant
 5   liability upon the individual shareholders, but it did not impose
 6   any liability upon, or take any rights away from, MBE.5    See
 7   Boucher, 572 F.3d at 1092-93.
 8        Therefore, the Fee Order did not violate the automatic
 9   stay.6
10   B.   Neither § 503 nor § 543 deprived the superior court of
          jurisdiction to consider and enter the Fee Order.
11
12        Mr. Hemaratanatorn argues that, when MBE filed its
13   bankruptcy petition, the superior court immediately lost
14   jurisdiction to consider and approve the Fee Motion.   He is
15
16
          5
            If the Fee Order barred any claims by the bankruptcy
17   trustee or the estate against Mr. Pasternak or his surety, the
     Fee Order would be void, but only to that extent.
18
     Mr. Pasternak’s counsel so agreed at oral argument.
19        6
            Mr. Hemaratanatorn argues that the bankruptcy filing
20   immediately suspended the shareholder’s derivative action
     (because the shareholders then allegedly lacked standing to act
21   on behalf of MBE), thus divesting Mr. Pasternak of his ability to
     take any action in the superior court litigation. Mr. Pasternak
22
     correctly states that Mr. Hemaratanatorn did not present this
23   issue to the bankruptcy court. We will not consider arguments
     raised for the first time on appeal. See Ezra v. Seror
24   (In re Ezra), 537 B.R. 924, 932 (9th Cir. BAP 2015).
25        Mr. Hemaratanatorn contends that his argument concerns
26   subject matter jurisdiction, which can be raised at any time. As
     we explain herein, the bankruptcy case did not affect the
27   superior court’s subject matter jurisdiction over Mr. Pasternak’s
     compensation taxed against nondebtors and could not preclude its
28   consideration of the Fee Motion.

                                     11
 1   mistaken.
 2        Mr. Hemaratanatorn’s argument rests on a false premise: that
 3   §§ 503(b)(3)(E) and 543(c)(2) are jurisdictional statutes that
 4   divest other courts of jurisdiction.    He argues, without
 5   authority, that “[s]ection 543 . . . grants the bankruptcy court
 6   exclusive jurisdiction to determine the reasonableness of the
 7   receiver’s unpaid fees and costs and to order their
 8   payment . . . .”
 9        Mr. Hemaratanatorn uses the term “jurisdiction” all too
10   loosely.    The bankruptcy court’s jurisdiction is governed by
11   28 U.S.C. §§ 157 and 1334.    Nothing in §§ 503 or 543 or
12   Rule 60027 purports to confer exclusive jurisdiction on the
13   bankruptcy court or otherwise limit the jurisdiction of a state
14   court.
15        Our holding is consistent with the Supreme Court’s
16   jurisprudence that courts should not read a jurisdictional
17   limitation into a statute where none exists:
18        when Congress does not rank a statutory limitation on
          coverage as jurisdictional, courts should treat the
19        restriction as nonjurisdictional in character.
          Applying that readily administrable bright line to this
20        case, we hold that the threshold number of employees
          for application of Title VII is an element of a
21        plaintiff’s claim for relief, not a jurisdictional
          issue.
22
23   Arbaugh v. Y&H Corp., 546 U.S. 500, 516 (2006) (emphasis added)
24   (construing 42 U.S.C. § 2000e).
25        Sections 503 and 543 permit a bankruptcy court to decide fee
26
27
          7
            Rule 6002 is a procedural rule that could not affect the
28   jurisdiction of any court.

                                       12
 1   applications by custodians but do not grant it jurisdiction, let
 2   alone exclusive jurisdiction.   Following the Supreme Court’s
 3   bright-line test in Arbaugh, we note that §§ 503 and 543 do “not
 4   speak in jurisdictional terms or refer in any way to the
 5   jurisdiction of the [bankruptcy] courts.”   Id. at 515.
 6        Moreover, Mr. Hemaratanatorn overlooks the fact that § 503
 7   concerns “administrative expenses.”   Although not explicitly
 8   defined, administrative expenses are important to the extent
 9   necessary to determine which claims against the bankruptcy estate
10   have priority under § 507.   See § 507(a)(2).    In the present
11   case, the fee award was not levied against MBE’s bankruptcy
12   estate and therefore does not concern “administrative expenses”
13   as understood by the Bankruptcy Code.
14        Mr. Hemaratanatorn cites Moore v. Scott, 55 F.2d 863 (9th
15   Cir. 1932), for the proposition that the bankruptcy court has
16   exclusive jurisdiction to consider a receiver’s fees, even when
17   the receiver was appointed prebankruptcy.   Moore’s status as
18   binding authority is questionable; it was decided five decades
19   before Congress restructured the jurisdiction of the bankruptcy
20   courts in 1984.   Further, Moore did not consider the issue at bar
21   here: whether a nonbankruptcy court may enter a fee award against
22   nondebtors.   Rather, it held that, once “a bankruptcy has
23   supervened, no other court has the power or authority partially
24   to administer or to deplete the estate, by disposing of or
25   impressing a lien upon it or upon any part thereof - valid prior
26   liens, of course, excepted - not even in favor of its own
27   receivers.”   55 F.2d at 865 (emphases added).    Similarly, other
28   authorities cited by Mr. Hemaratanatorn are premised on actions

                                     13
 1   against a bankruptcy estate.   See, e.g., Gross v. Irving Tr. Co.,
 2   289 U.S. 342, 344 (1933) (holding that the state court cannot
 3   determine a receiver’s compensation, because, “[u]pon
 4   adjudication of bankruptcy, title to all the property of the
 5   bankrupt, wherever situated, vests in the trustee as of the date
 6   of filing the petition in bankruptcy”); In re China Village, LLC,
 7   Case No. 10-60373-ASW, 2012 WL 32684, at *5 (Bankr. N.D. Cal.
 8   Jan. 4, 2012) (“decisions affecting the [bankruptcy estate’s]
 9   property fall under the domain of this Court”).
10        In any event, Mr. Hemaratanatorn lacks standing to enforce
11   § 543 on behalf of MBE.   The trustee is the representative of the
12   bankruptcy estate and has exclusive standing to enforce the
13   estate’s rights.   See § 323(a) (“The trustee in a case under this
14   title is the representative of the estate.”); Ahcom, Ltd. v.
15   Smeding, 623 F.3d 1248, 1250 (9th Cir. 2010) (“When the trustee
16   does have standing to assert a debtor’s claim, that standing is
17   exclusive and divests all creditors of the power to bring the
18   claim.”); Smith v. Arthur Andersen LLP, 421 F.3d 989, 1002 (9th
19   Cir. 2005) (“[u]nder the Bankruptcy Code the trustee stands in
20   the shoes of the bankrupt corporation and has standing to bring
21   any suit that the bankrupt corporation could have instituted had
22   it not petitioned for bankruptcy”).
23        Accordingly, the superior court had jurisdiction to enter
24   the Fee Order.8
25
          8
26          Mr. Hemaratanatorn also argues that Mr. Pasternak violated
     § 543(b) and Rule 6002 by failing to provide the bankruptcy court
27   with a full accounting. We make no determination as to this
     issue, as it is not relevant to this appeal (and
28                                                      (continued...)

                                     14
 1   C.   The bankruptcy court had no authority to review the superior
          court’s Fee Order.
 2
 3        Having determined that the Fee Order did not violate the
 4   automatic stay or trespass on the bankruptcy court’s exclusive
 5   jurisdiction, we turn to Mr. Hemaratanatorn’s argument that he
 6   should be able to argue his position to the bankruptcy court
 7   because the Fee Order was unjust.9
 8        The bankruptcy court determined that, because the superior
 9   court had the authority to enter the Fee Order, the Rooker-
10   Feldman doctrine10 and preclusion principles prevented it from
11   reexamining the substance of the Fee Order.   We agree.
12        Mr. Hemaratanatorn’s argument is based on a false premise:
13   that the Rooker-Feldman doctrine is inapplicable because
14   Mr. Pasternak “and the state court flagrantly violated the
15   exclusive subject matter jurisdiction of the bankruptcy court and
16   the result was an order which violates the Supremacy Clause and
17   should be vacated.”
18        However, as discussed above, the Fee Order did not intrude
19   upon the bankruptcy court’s jurisdiction, nor did it violate the
20
21        8
           (...continued)
22   Mr. Hemaratanatorn lacks standing to raise this issue).
          9
23          The situation would be different if MBE’s chapter 7
     trustee were asserting claims under § 543 or otherwise. As we
24   state above, we do not think that the superior court’s Fee Order
     is binding on the trustee or deprives the trustee of any rights
25   against Mr. Pasternak or his surety.
26        10
            The Rooker-Feldman doctrine arose from the United States
27   Supreme Court decisions in District of Columbia Court of Appeals
     v. Feldman, 460 U.S. 462 (1983), and Rooker v. Fidelity Trust
28   Co., 263 U.S. 413 (1983).

                                    15
 1   automatic stay.
 2        The bankruptcy court had no authority to review the Fee
 3   Order.    The Full Faith and Credit Act, which implemented the
 4   Constitution’s Full Faith and Credit Clause, requires that we
 5   accord the decisions of state courts “the same full faith and
 6   credit . . . as they have by law or usage in the courts of such
 7   State . . . from which they are taken.”      28 U.S.C. § 1738; see
 8   Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 80-81
 9   (1984).    Neither the bankruptcy court nor this Panel can review
10   the decisions of the superior court.      “[T]he Rooker-Feldman
11   doctrine provides that the United States Supreme Court is the
12   only federal court that may review an issue previously determined
13   or ‘inextricably intertwined’ with the previous action in state
14   court between the same parties.”      In re Birting Fisheries, Inc.,
15   300 B.R. at 498; see Noel v. Hall, 341 F.3d 1148, 1158 (9th Cir.
16   2003) (“A federal district court dealing with a suit that is, in
17   part, a forbidden de facto appeal from a judicial decision of a
18   state court must refuse to hear the forbidden appeal.      As part of
19   that refusal, it must also refuse to decide any issue raised in
20   the suit that is ‘inextricably intertwined’ with an issue
21   resolved by the state court in its judicial decision.”).
22        Accordingly, the bankruptcy court did not have the authority
23   to allow Mr. Hemaratanatorn to relitigate what the California
24   state courts have already decided.     It properly declined to
25   vacate the Fee Order.
26                                CONCLUSION
27        For the reasons set forth above, the California superior
28   court had authority to decide the Fee Motion, and its decision

                                      16
 1   did not violate the automatic stay or any jurisdictional statute.
 2   Therefore, we AFFIRM.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    17